Appeal by defendant from two judgments of the Supreme Court, Kings County (Alfano, J.), both rendered May 3, 1984, convicting him of murder in the second degree and attempted murder in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Defendant’s claim regarding the sufficiency of the plea allocutions is unpreserved for appellate review as a matter of law (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944). Furthermore, reversal is not warranted in the interest of justice because the record of the allocutions establishes that the defendant knowingly and voluntarily pleaded guilty (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067).
Finally, we perceive no basis for concluding that the sentences imposed, which were the product of negotiated pleas, warrant modification in the interest of justice (People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). In particular, we note that the indeterminate term of imprisonment of 15 years to life, imposed upon defendant’s conviction of murder in the second degree, was the minimum sentence permitted by law (Penal Law §§ 125.25, 70.00 [2] [a]; [3] [a] [i]). Lazer, J. P., Bracken, O’Connor and Brown, JJ., concur.